t c memo united_states tax_court conrad prentiss burnett jr petitioner v commissioner of internal revenue respondent docket no 7766-17l filed date conrad prentiss burnett jr pro_se robert j braxton for respondent memorandum opinion gerber judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule on date the court 1unless otherwise indicated all section references are to the internal continued filed respondent’s motion for summary_judgment on date the court filed petitioner’s notice of objection to motion for summary_judgment objection and motion for summary_judgment for lack of subject matter jurisdiction and notice of constitutional challenge background the following facts are based on the parties’ pleadings respondent’s motion and petitioner’s opposition including the attached affidavits and exhibits petitioner resided in virginia when the petition was filed petitioner’s income_tax liabilities for the taxable years and are based on the tax returns he filed respondent determined that petitioner’s tax_return was a frivolous_return and assessed a dollar_figure frivolous_return penalty under sec_6702 respondent determined petitioner’s tax_liabilities for and using the substitute for return procedures of sec_6020 and on date and date respondent sent petitioner notices of deficiency for and respectively on date petitioner sent a letter to respondent acknowledging receipt of the notice_of_deficiency petitioner did not petition the tax_court with respect to the deficiency for either taxable_year or continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent assessed the deficiencies along with additions to tax and interest against petitioner for the and taxable years on date and date respectively on date respondent issued a notice lt11 notice_of_intent_to_levy levy notice advising petitioner that respondent intended to seize his property for his unpaid tax_liabilities for the taxable years and the notice further advised petitioner that he had the right to a collection_due_process cdp hearing on date petitioner submitted a form request for a collection_due_process or equivalent_hearing in an attached document petitioner stated that he is not subject_to federal_income_tax because there is nothing in the internal_revenue_code that makes him liable he did not receive a notice_and_demand for the tax_liabilities at issue he did not have a hearing and no levy can be made until he does the levy notice he received was not signed and did not apply to his property and he requested a face-to-face hearing to raise the existence or amounts of the liabilities on date respondent sent petitioner a letter acknowledging receipt of the request for a cdp hearing on date petitioner sent respondent a letter requesting a face-to-face cdp hearing and stating that respondent’s request for unfiled tax returns was absolutely irrelevant and requested information and authority that allows respondent to request unfiled tax returns for uninvolved tax years petitioner also asserted a number of common tax-protester arguments and stated that he would record any telephone calls with respondent in response respondent sent petitioner a letter dated date advising petitioner that one or more issues raised in his cdp request are deemed frivolous and would therefore disqualify him for a face-to-face cdp hearing however he would be allowed a face-to-face cdp hearing if he withdrew any frivolous issues in writing within days respondent informed petitioner that recording a cdp hearing was allowed only for in-person hearings on date petitioner sent respondent a letter requesting a cdp hearing by correspondence in the letter petitioner repeated generally the same tax_protester arguments including that his property is not subject_to levy because he is not a federal employee and that only property already in respondent’s possession is subject_to levy or seizure he further requested that respondent address the statutes legal issues and facts of the case on date settlement officer dunnington so dunnington sent petitioner a letter appeals received your request for a collection_due_process_hearing informing him that a telephone cdp hearing was scheduled for date the letter further requested that petitioner provide a copy of his signed tax_return for for audit_reconsideration a completed form 433-a collection information statement for wage earners and self-employed individuals a signed tax_return for taxable_year any amended tax_return for or which he believes is incorrect and any reasons why he should be allowed to dispute the underlying liabilities so dunnington informed petitioner that he could not dispute the underlying liability for taxable_year because he had sent a letter acknowledging receipt of the notice_of_deficiency and so dunnington explained why he had been assessed a sec_6702 penalty for filing a frivolous tax_return for finally so dunnington warned petitioner that if he continued to maintain a frivolous or groundless position he could be subject_to a penalty up to dollar_figure by the court pursuant to sec_6673 on date so dunnington replied by letter acknowledging that petitioner had requested to have his cdp hearing via correspondence she responded to several of petitioner’s frivolous arguments she warned him that the court could impose a penalty up to dollar_figure if he continued to make arguments that have been deemed frivolous she again requested that he provide her with an original and signed copy of his delinquent tax_return for the form 433-a a signed tax_return for any amended returns for and and any reason why he should be allowed to dispute the underlying liabilities petitioner did not provide so dunnington with a signed or amended tax_return for any of the years at issue and did not submit any collection information statement or other documentation consequently on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy notice on the basis that it was appropriate and balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary the notice_of_determination further stated that the appeals_office was unable to grant petitioner’s request for a face-to-face hearing or consider an alternative to collection action because petitioner was not currently in compliance with filing returns and paying his taxes and petitioner had failed to provide the requested financial information petitioner timely filed a petition with this court challenging the determination notice and generally repeating the same common tax-protester arguments he had proffered during the administrative proceedings discussion litigants may move for summary_judgment on all or any part of the legal issues in controversy rule a summary_judgment may be granted if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b factual inferences are viewed in a light most favorable to the nonmoving party and the moving party bears the burden of proving that there is no genuine issue of material fact 98_tc_518 aff’d 17_f3d_965 7th cir the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings rule d see sundstrand corp v commissioner t c pincite sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer who fails to pay taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy has begun petitioner has repeatedly complained regarding the appropriateness of collection actions with respect to his state tax_refund namely petitioner argues that he is entitled to a face-to-face cdp hearing collection_due_process hearings are informal may consist of one or more oral or written communications between a settlement officer and the taxpayer and do not require the settlement officer and the taxpayer to have a face-to-face conference see sec_301 d q a-d6 proced admin regs this court has consistently held that a face-to-face cdp hearing is not required pursuant to sec_6320 or sec_6330 and that a proper cdp hearing may be held by telephone or by correspondence under certain circumstances see 129_tc_107 115_tc_329 toth v commissioner tcmemo_2010_227 huntress v commissioner tcmemo_2009_161 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir if a cdp hearing is requested the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 an issue is not properly raised during a cdp hearing if the taxpayer fails to request consideration of the issue or fails to present evidence after being given a reasonable opportunity to do so see 140_tc_173 see also sec_301_6330-1 q a-f3 proced admin regs respondent issued notices of deficiency to petitioner for tax years and on date and date respectively because petitioner received notices of deficiency for those years and thus had prior opportunities to dispute his underlying liabilities for those years he cannot challenge the existence or amounts of the liabilities here however petitioner was entitled to contest the frivolous_return penalty at the cdp hearing if he had not otherwise had an opportunity to do so see sec_6330 in order to raise the issue of his liability for the frivolous_return penalty in this court he was required to contest the penalty at the cdp hearing and in his petition petitioner did not explicitly challenge the frivolous_return penalty at the cdp hearing or in his petition thus he cannot challenge it here the amounts of tax owed for taxable years and are based on unpaid taxes reflected on petitioner’s returns so dunnington requested that petitioner submit amended returns for any amounts owed that he was disputing for those years petitioner did not submit an amended_return for any year moreover sec_6330 permits only relevant issues to be raised the term relevant does not include frivolous or groundless issues see hathaway v commissioner tcmemo_2004_15 petitioner has raised frivolous issues and arguments based upon common tax-protester arguments for these taxable years for example petitioner questioned the subject matter jurisdiction of this court referencing irrelevant portions of the united_states constitution even though sec_6330 clearly provides for our jurisdiction in these matters we will not refute these arguments with somber reasoning and copious citations as if such arguments possessed some colorable merit 737_f2d_1417 5th cir because petitioner’s underlying liabilities and sec_6702 penalty are not properly at issue in this case we review respondent’s determination regarding collection action for abuse_of_discretion 114_tc_176 pursuant to this standard the taxpayer must prove that the determination was arbitrary capricious or without sound basis in fact or law 114_tc_604 112_tc_19 generally we may consider only those issues that the taxpayer raised during the hearing see sec_301_6330-1 q a-f3 proced admin regs see also 118_tc_488 we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information or failure to be current with his or her filing obligations see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 so dunnington informed petitioner that he needed to withdraw his frivolous claims and requested that he provide a form 433-a and any amended returns for the years at issue file his delinquent income_tax return and be in compliance with his federal_income_tax filing obligations in order to qualify for a face-to-face cdp hearing however after being given ample time petitioner never withdrew his frivolous claims provided the requested financial information or filed his delinquent or amended returns accordingly so dunnington did not abuse her discretion in sustaining the collection action respondent suggests the imposition of a penalty under sec_6673 the court may on its own determine whether to impose a penalty not to exceed dollar_figure when it appears to the court that a taxpayer’s position is frivolous or groundless sec_6673 the record does not reveal that petitioner previously made these or similar frivolous claims to this court under these circumstances we choose not to impose a sec_6673 penalty on this occasion however we caution petitioner that future advancement of these or similar arguments are more likely to be sanctioned and may result in penalties of up to dollar_figure we find that there is no genuine dispute as to any material fact for trial in this case accordingly we will grant respondent’s motion for summary_judgment and sustain the determination to proceed with the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
